230 S.E.2d 423 (1976)
31 N.C. App. 597
In the Matter of William Arnold ALLEN et al.
No. 7617DC548.
Court of Appeals of North Carolina.
December 1, 1976.
*424 Folger & Folger by Larry Bowman, Mount Airy, for petitioner-appellee.
William G. Reid, Pilot Mountain, for respondent-appellant.
HEDRICK, Judge.
The judgment from which respondent appeals was entered in open court on 23 January 1976, and respondent gave notice of appeal in open court on that same day. The record on appeal was filed in this Court on 6 July 1976, more than 150 days from the date of the giving of the notice of appeal in violation of App.R. 12(a). No extension of time within which to file the record on appeal was granted by this Court. App.R. 27(c).
The record before us indicates that the clerk of superior court certified the record on appeal on 6 April 1976, although the record was not settled until 20 June 1976 pursuant to App.R. 11(b). The settled record on appeal was never presented to the clerk for certification in violation of App.R. 11(e), and the record on appeal was not filed in this Court within 10 days after certification by the clerk in violation of App.R. 12(a).
We think it appropriate to repeat what Chief Judge Brock said in Ledwell v. County of Randolph, N.C.App., 229 S.E.2d 836 (1976):
"The time schedules set out in the rules are designed to keep the process of perfecting an appeal to the appellate division flowing in an orderly manner. Counsel is not permitted to decide upon his own enterprise how long he will wait to take his next step in the appellate process. There are generous provisions for extensions of time by the trial court if counsel can show good cause for extension.
"The North Carolina Rules of Appellate Procedure are mandatory. `These rules govern procedure in all appeals from the courts of the trial divisions to the courts of the appellate division; . .' App.R. 1(a)."
For respondents' failure to comply with the Rules of Appellate Procedure, the appeal is
Dismissed.
BROCK, C. J., and PARKER, J., concur.